Exhibit 10.53

SECOND AMENDMENT TO TIME SHARING AGREEMENT

On January 28, 2009, Altria Client Services Inc. (“Operator”) and Michael E.
Szymanczyk (“User”) entered into a Time Sharing Agreement (the “Agreement”).
Pursuant to paragraph 12 of the Agreement, Operator and User amended the
Agreement effective November 12, 2009. The parties wish to further amend the
agreement effective October 14, 2010 as follows:

 

  1. Exhibit A to the Agreement is deleted in its entirety and is replaced with
Exhibit A attached to this amendment.

Except as modified in this amendment, all other terms and conditions of the
Agreement remain in full force and effect. The persons signing below warrant
their authority to sign.

 

Operator:     User: ALTRIA CLIENT SERVICES INC.     MICHAEL E. SZYMANCZYK
CHARLES N. WHITAKER    

/s/ Charles N. Whitaker

   

/s/ Michael E. Szymanczyk



--------------------------------------------------------------------------------

EXHIBIT A

 

Registration
Number

  

Serial Number

  

Aircraft Description

N802AG    5245    2009 Gulfstream Aerospace Corporation G550 Aircraft N803AG   
4194    2010 Gulfstream Aerospace Corporation G450 Aircraft N804AG    4199   
2010 Gulfstream Aerospace Corporation G450 Aircraft

 

2